Citation Nr: 0308903	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 18, 1998, 
for the grant of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	William A. L'Esperance, 
Attorney at Law


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  He died on December [redacted], 1993.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, granted 
entitlement to service connection for the cause of the 
veteran's death.  Entitlement was awarded effective as of 
June 18, 1998, the date the RO received appellant's claim.  
The appellant expressed disagreement with the assigned 
effective date and perfected a substantive appeal.


FINDINGS OF FACT

1.  The appellant's application for DIC benefits was received 
by the RO on June 18, 1998, more than one year following the 
date of the veteran's death.

2.  A rating decision of the RO dated in February 2001 
granted entitlement to DIC benefits, effective as of June 18, 
1998, the date of the appellant's claim.


CONCLUSION OF LAW

An award of DIC benefits prior to June 18, 1998, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103(A), 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on a claim for DIC shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a) (West 2002).  The applicable exception is 
found at 38 U.S.C.A. § 5110(d)(1), which provides that the 
effective date of an award of DIC for which application is 
received within one year from the date of death shall be the 
first day of the month in which death occurred.  See also 
38 C.F.R. § 3.400(c)(2) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the application will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2002); see also 38 C.F.R. § 3.152 (2002).  
Therefore, under certain circumstances, the date of the 
informal claim must be accepted as the date of the claim or 
application for the purpose of determining an effective date.

In light of the foregoing, this case requires a factual 
determination of whether the appellant's claim for DIC was 
filed prior to June 18, 1998.

Review of the veteran's claims folder reveals that he passed 
away on December [redacted], 1993.  On December 13, 1993, the RO 
received a letter from the appellant's representative 
indicating that the appellant would file a claim for possible 
benefits in the near future.  By letters dated December 15 
and December 30, 1993, the RO wrote to the appellant and told 
her that unless she filed a claim for DIC within one year 
from the date of the veteran's death, benefits, if awarded, 
would only be payable from the date VA received her claim.  
She was provided VA Forms 21-534.
The appellant's representative also wrote to her on December 
10, 1993, and suggested that she complete a VA Form 21-534 
and submit it to the representative.  

The appellant filed an Application for Burial Benefits on 
December 28, 1993, and an Application for a United States 
Flag on January 7, 1994.  On January 19, 1994, she also 
submitted a Statement In Support Of Claim (VA Form 21-4138) 
dated January 13, 1994.  The form was signed by the 
appellant.  She indicated as follows:

As widow of deceased veteran, I will not 
file VA Form 21-534 because my husband's 
death was not service connected, and my 
present income exceeds the limit of 
$5,239.00.  If increase should change I 
would file claim then.  I do however want 
any accrued benefits my husband had 
coming as a result of being granted 
service connection for PTSD thus 
increasing his percentage.  I did file 
for burial benefits through Mortuary.

On February 24, 1994, the appellant submitted an Application 
For Reimbursement From Accrued Amounts Due A Deceased 
Beneficiary (VA Form 601) received as a formal claim for 
accrued benefits.  By rating action dated in April 1994, the 
RO granted entitlement to accrued benefits.  The appellant 
perfected an appeal of this decision to the Board, with 
regard to the amount of the accrued benefits.  In July 1997, 
the Board awarded a 100 percent disability rating for the 
veteran's post-traumatic stress disorder (PTSD), for the 
purpose of accrued benefits.

Thereafter, on June 18, 1998, the appellant filed an 
Application For Dependency And Indemnity Compensation, Death 
Pension, And Accrued Benefits By A Surviving Spouse Or Child 
(Including Death Compensation If Applicable) (VA Form 21-534) 
for a claim for service connection for cause of the veteran's 
death.  By rating action dated in August 1998, the RO denied 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.  The appellant perfected an 
appeal to the Board.

In a letter to the White House dated April 12, 2000, the 
appellant stated that the veteran died on December [redacted], 1993, 
and that she filed a DIC claim in June 1998. 

In December 2000, the Board remanded the case for additional 
development.  By rating action dated in February 2001, the  
RO, in pertinent part, granted entitlement to service 
connection for the cause of the veteran's death, effective as 
of June 18, 1998, the date the appellant filed her claim.

In April 2001, the appellant wrote to the RO and questioned 
why the effective date of her DIC was July 1, 1998, rather 
than the date of the veteran's death.  She said that she 
submitted a VA Form 21-534 to her representative in January 
1994.  She attached a copy of an Application For Dependency 
And Indemnity Compensation, Death Pension, And Accrued 
Benefits By A Surviving Spouse Or Child (Including Death 
Compensation If Applicable) (VA Form 21-534) dated January 7, 
1994.  This document was date stamped April 3, 2001.  

In a Report of Contact dated April 3, 2001, a veteran's 
service representative noted that when making a copy of the 
VA Form 21-534 dated January 7, 1994, page 7/8 was an 
original signed in black ink; whereas, page 5/6 was a copy.  
The RO contacted the appellant's representative and was 
informed that they had no record of receiving that form from 
the appellant.  An Office of the Inspector General 
Investigation further revealed no evidence of claim being 
submitted by the appellant in 1994.  There is no record of an 
original VA Form 21-534 signed by the appellant on January 7, 
1994, in the veteran's claims folder.

In February 2002, the appellant filed a notice of 
disagreement with the effective date of the grant of 
benefits.  She asserted that she had provided her then-
representative at the Paralyzed Veterans of America (PVA) 
with a VA Form 21-534 in January 1994, and directed that he 
submit said form to the RO.  She also indicated that she 
executed an incomplete VA Form 21-4138 and gave it to her PVA 
representative to submit in support of her claim.  She 
further asserted that she was not aware of what had been 
written on the VA Form 21-4138 filed with the RO in January 
1994, and that she had never intended to exclude a claim for 
DIC benefits from the other simultaneously filed claims.

While it is apparent from the claims folder that the RO was 
informed in December 1994 that the veteran had died and that 
the appellant was seeking entitlement to accrued benefits, 
such information, by itself, is cannot be considered an 
informal claim for DIC benefits.  See Westberry v. West, 12 
Vet. App. 510 (1999) (A telephone call to VA from the widow 
to report the veteran's death was not an informal claim for 
benefits was not an informal claim when there was no 
"apparent entitlement" to benefits).

Moreover, in her January 1994 VA Form 21-4138, the appellant 
specifically indicated that she did not seek DIC benefits 
because her income exceeded the statutory limit and because 
the veteran's death had not been shown to be service 
connected.  The United States Court of Appeals For Veterans 
Claims (CAVC) has held that where a veteran's surviving 
spouse has indicated that she did not intend to apply for DIC 
benefits at the time other applications for benefits are 
submitted, an informal claim for the DIC benefits had not 
been made.  See Shields v. Brown, 8 Vet. App. 346 (1995).  
The appellant herself also admitted in a letter dated April 
2000 that she did not submit a claim for DIC benefits until 
June 1998.

The regulations provide that upon receipt of notice of death 
of a veteran, it is mandated that the appropriate application 
form will be forwarded for execution by or on behalf of any 
dependent who has apparent entitlement to pension, 
compensation, or dependency and indemnity compensation.  38 
U.S.C.A. § 7722;  38 C.F.R. § 3.150(b).

The RO complied with the regulation by mailing an application 
for DIC to the appellant on two occasions in December 1993.  
The appellant, herself, acknowledged receipt of such 
notification and provided copies of the letters from the RO, 
each of  which refer to the enclosure of a DIC claim form.  
The letters specifically stated that unless the claim was 
filed within one year of the date of the veteran's death, the 
DIC benefit, if awarded, was only payable from the date VA 
received the claim.

The Board recognizes that the appellant has asserted that at 
the time her PVA representative filed her VA Form 21-4138 in 
January 1994, she had been overcome by grief and had trusted 
her representative to submit the appropriate claim for 
benefits on her behalf.   

However, the Board rely on the evidence which is of record, 
and the veteran's claims file does not contain any evidence 
that the appellant intended to file a claim for DIC benefits 
until June 18, 1998.  The RO has no record of a DIC claim 
submitted prior to that date, and PVA has indicated that 
there is no record in their files of a DIC claim submitted 
prior to that date.  Even if the Board were to find the copy 
of the January 1994 VA Form 21-534 signed by the appellant 
and date stamped in April 2001 to be probative, delivering an 
application for benefits to a veterans' service organization 
does not constitute filing an application with VA. Moreover, 
the statutes and regulations concerning applications and 
effective dates of awards refer to the date the claim or 
application was "received" by VA.  See, e.g., 38 U.S.C.A. §§ 
5103, 5105, 5110; 38 C.F.R. §§ 3.153, 3.155, 3.157, 3.400. 
Consequently, the Board concludes that, absent receipt of the 
application by VA, there is no basis upon which to assign an 
effective date for the award of DIC earlier than the date of 
the claim for DIC received by the RO on June 18, 1998.

By statute, an earlier effective date for the award of 
entitlement to DIC cannot be allowed.  There is no basis upon 
which to assign an effective date prior to the receipt by the 
RO in June 1998 of the application for DIC benefits.  
Accordingly, the claim of entitlement to an effective date 
prior to June 18, 1998, for entitlement to DIC has no basis 
under the law.  In circumstances such as this, where the law 
is dispositive, the claim may be denied because of the 
absence of legal merit or the lack of entitlement under law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lastly, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes on VA an 
obligation to inform the claimant of the evidence needed to 
substantiate and complete a claim as well as providing new 
notification provisions.  Under the circumstances of this 
case, the appellant's claim was submitted subsequent to the 
enactment of the VCAA and the RO already informed her of the 
applicable laws and regulations in the statement of the case 
(SOC) dated in May 2002.  The appellant was notified of the 
of evidence and information necessary to substantiate her 
claim and informed of whether she or VA bears the burden of 
producing or obtaining that evidence or information by means 
of the discussion in the May 2002 SOC.  The Board further 
notes that there is no factual dispute which further 
development might resolve.  The case turns on the legal 
effect to be given appellant's claim received prior to the 
currently assigned effective date.  The record gives no 
notice of unobtained evidence, that the appellant filed any 
claim other than those of record, or of other evidence that 
could substantiate a claim of entitlement to an earlier 
effective date for DIC.  Thus, under the circumstances, no 
further assistance to the appellant is required.  38 U.S.C.A. 
§§ 5103, 5103A.


ORDER

Entitlement to an effective date earlier than June 18, 1998, 
for the grant of DIC benefits is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

